Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chitrakar et al. US 2021/0360522.
Claims 1 and 18:
Chitrakar et al. discloses a method and a device comprising storage coupled to processing circuitry, the processing circuitry (Chitrakar et al.; Fig. 21; [0117]) configured to: 
determine a first traffic indication (DL/UL indication; Chitrakar et al.; Fig. 3; Fig. 6; UL/DL-indicates whether the transmission is for UL (non-triggered) if allowed or for DL or not restricted; [0065]) associated with a first frequency band (primary band; Chitrakar et al.; Fig. 3) and a second traffic indication (DL/UL indication; Chitrakar et al.; Fig. 3; Fig. 6; UL/DL-indicates whether the transmission is for UL (non-triggered) if allowed or for DL or not restricted; [0065]) associated with a second frequency band (secondary band 1 or 2; Chitrakar et al.; Fig. 3;  The MB Announcement frame signals the multi-band transmissions; [0064]; [0065]);
determine a first power save indication (Band Bitmap 664—identifies the frequency bands for transmission (e.g. 3 bits bitmap, 1 bit per frequency band); Chitrakar et al.; [0065]) associated with a station device (STA) and the first frequency band (primary band; Chitrakar et al.; Fig. 3);
determine a second power save indication (Band Bitmap 664—identifies the frequency bands for transmission (e.g. 3 bits bitmap, 1 bit per frequency band); Chitrakar et al.; [0065]) associated with the station device (STA) and the second frequency band (secondary band 1 or 2; Chitrakar et al.; Fig. 3; [0049]-[0051]);
generate a frame comprising the first traffic indication, the second traffic indication, the first power save indication, and the second power save indication (the MB Announcement frame; Fig. 3; Fig. 6; [0064]; [0065]; [0054]; [0055]); and
cause to send the frame (the MB Announcement frame) using the first frequency band (primary band; Chitrakar et al.; Fig. 3).
Claim 12:
Chitrakar et al. discloses a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors of a first device result in performing operations (Chitrakar et al.; Fig. 21; [0117]) comprising: 
identifying, by a station device, a first frame (the MB Announcement frame) received from an access point device, wherein the first frame is received using a first frequency band (primary band; Chitrakar et al.; Fig. 3); 
determining that the first frame comprises a first power save indication associated with the first frequency (primary band; Chitrakar et al.; Fig. 3) and a second power save indication associated with a second frequency (secondary band 1 or 2; Chitrakar et al.; Fig. 3; Fig. 6; [0049]-[0051]; [0064]; [0065]; [0054]; [0055]); 
determining that the first frame comprises a first traffic indication (DL/UL indication; Chitrakar et al.; Fig. 3; Fig. 6; UL/DL-indicates whether the transmission is for UL (non-triggered) if allowed or for DL or not restricted; [0065]) associated with the first frequency band and a second traffic indication (DL/UL indication; Chitrakar et al.; Fig. 3; Fig. 6; UL/DL-indicates whether the transmission is for UL (non-triggered) if allowed or for DL or not restricted; [0065]) associated with the second frequency band; and 
determining a power state based on the second traffic indication (Chitrakar et al.; Fig. 3; Fig. 6; [0049]-[0051]; [0064]; [0065]; [0054]; [0055]).
Claim 8:
Chitrakar et al. discloses the station device is absent from the first traffic indication and the second traffic indication (STA ID 662—identifies the STA involved in the transmission (e.g. AID12 of the STA); Chitrakar et al.; [0065]).
Claim 10:
Chitrakar et al. discloses a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the frame (Chitrakar et al.; Fig. 21; [0117]).
Claim 11:
Chitrakar et al. discloses an antenna coupled to the transceiver (Chitrakar et al.; Fig. 21; [0117]).
Claim 13:
Chitrakar et al. discloses determining that the station device is absent from the second traffic indication, wherein the power state is based on the absence; and
causing the station device to enter a power save mode during a time period associated with the second power save indication (STA ID 662—identifies the STA involved in the transmission (e.g. AID12 of the STA); Chitrakar et al.; Fig. 3; [0065]; a multi-band non-AP STA saves power by operating on a single band by default and only activating the rest of the bands when they are involved in transmission/reception; [0060]).
Claim 14:
Chitrakar et al. discloses determining that the second traffic indication comprises an indication of the station device, wherein the power state is based on the indication of the station device; and causing the station device to activate a radio during a time period associated with the second power save indication (STA ID 662—identifies the STA involved in the transmission (e.g. AID12 of the STA); Chitrakar et al.; Fig. 3; [0065]; a multi-band non-AP STA saves power by operating on a single band by default and only activating the rest of the bands when they are involved in transmission/reception; [0060]; if a receiving STA finds its STA ID in the frame, it activates its radios on the indicated Secondary bands before the indicated Transmission Time. The Secondary bands are expected to be activated at least to complete the DL or UL TXOP, or for the duration of a predetermined timeout value (in case no transmission is received); [0054]).



Allowable Subject Matter
Claims 2-7, 9, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416